ON PETITION FOR REHEARING
The bill of complaint brought for an injunction against trespass upon lands, alleges that the complainant is now and has been for many years the owner in fee simple of the described lands, exercising all right of possession, ownership and control thereover of which said lands are susceptible; that said lands are wild and unimproved lands, etc.
Defendants appealed from a decree for the complainant.
It appears that complainant claimed title under a tax deed which defendants contended was void; and the defendants *Page 914 
claimed to be in possession, holding adversely. The tax deed is by statute prima facie evidence of title and is not patently invalid; and the evidence as to possession of the defendants was not of such a nature as to require the complainant to show a perfect title, even if the tax deed is invalid, which does not clearly appear, the defendant showing no connection with any title by adverse possession or otherwise to the lands, but relying merely upon desultory uses of the wild and unimproved lands for stock ranges, etc.
Rehearing denied.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment.